Citation Nr: 0833241	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 18, 
2003, for service connection for lung cancer and prostate 
cancer, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1951 to April 1955 and from 
May 1956 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  A presumption of service connection for lung cancer based 
upon exposure to herbicides in Vietnam became effective in 
June 1994; an amendment eliminating the requirement that lung 
cancer be manifested to a compensable degree within 30 years 
after the last date of the veteran's exposure to an herbicide 
agent during service became effective in January 2002.

3.  A presumption of service connection for prostate cancer 
based upon exposure to herbicides in Vietnam became effective 
in November 1996. 

4.  The veteran's initial claims for service connection for 
lung cancer and prostate cancer were received by VA on 
November 18, 2003; those claims were pending at the time of 
the veteran's death in January 2004.

5.  The veteran's prostate cancer initially became evident in 
March 2003.

6.  The veteran's lung cancer was initially discovered in 
April 2003.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
service connection for lung cancer or prostate cancer for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 5110, 5121 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816, 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that awards of 
accrued benefits are based on the evidence of record or 
constructively of record at the time of the veteran's death.  
Pertinent VA records are constructively of record, and the 
appellant has been requested to identify any outstanding VA 
medical records pertaining to treatment or evaluation of the 
veteran's lung or prostate cancer.  She has not done so.  
Moreover, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Therefore, there is no 
additional evidence that could be obtained to substantiate 
either claim.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).  Accordingly, the 
Board concludes that no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 
C.F.R. § 3.159 (2007).

Legal Criteria

For accrued benefits purposes, periodic monetary benefits to 
which a veteran was entitled at the time of death, under 
existing ratings or decisions, or based on evidence in the 
file at the date of death, and due and unpaid, shall upon the 
death of the veteran be paid to certain survivors including 
his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1000 (2007).  

Although the appellant's accrued benefits claim granted by 
the RO in February 2004 after the veteran's death is separate 
from the veteran's claims for service connection for lung and 
prostate cancers filed prior to death, it is derivative of 
the veteran's claims; thus, an appellant takes the veteran's 
claim as it stood on the date of death, but within the limits 
established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement the orders of a United States 
District Court in the class action of Nehmer v. United States 
Department of Veterans Affairs.  38 C.F.R. § 3.816.  

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i) .  The term covered herbicide 
diseases includes prostate cancer and lung cancer.  38 C.F.R. 
§ 3.816(b)(2).  

If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose.  38 C.F.R. 
§ 3.816 (c)(1).  If the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose. 38 C.F.R. § 3.816(c) (2).  

If the requirements of (c)(1) or (c)(2) are not met, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

The effective date of presumptive service connection will be 
the date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise, the 
effective date will be the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant appears to be claiming that her accrued 
benefits award should be effective from when the cancers were 
initially diagnosed in 2003 or from 1984 when the veteran 
initially filed a claim for VA benefits. 

The pertinent facts are not in dispute.  Effective June 9, 
1994, lung cancer was added to the list of diseases subject 
to presumptive service connection on the basis of herbicide 
exposure.  Prostate was added to this list, effective 
November 7, 1996.  The requirement that lung cancer be 
manifested to a compensable degree within 30 years of the 
last date on which the veteran was exposed to an herbicide 
agent in service was eliminated, effective January 1, 2002.

Although the veteran filed claims for VA benefits prior to 
November 18, 2003, he did not file a claim for service 
connection for prostate cancer or lung cancer until November 
18, 2003.  In addition, on no occasion was he denied service 
connection for either of these disabilities.  Since there was 
no prior denial of service connection for either disability 
and the veteran's claims were received long after the 
diseases were added to the list of presumptive diseases, the 
retroactive provisions of 38 C.F.R. § 3.816 are not 
applicable to this case.

The record reflects that the veteran was not diagnosed with 
prostate cancer or lung cancer until 2003.  Therefore, the 
veteran did not meet the criteria for service connection for 
prostate cancer when it was added to the presumptive list in 
November 1996.  Similarly, he did not meet the criteria for 
service connection for lung cancer when it was added to the 
presumptive list in June 1994 or when the requirement that it 
be manifested to a compensable degree within 30 years of the 
last date of herbicide exposure in service was eliminated in 
January 2002.  Accordingly, a retroactive award under 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 is also not in 
order.

Finally, the Board notes that the veteran's claims were 
initially received more than one year after his discharge 
from service.  

In light of these circumstances, the earliest possible 
effective date for the award of service connection is the 
date of receipt of claims, which is the currently assigned 
effective date of November 18, 2003.  

ORDER

An effective dater earlier than November 18, 2003, for 
entitlement to service connection for lung cancer and 
prostate cancer for accrued benefits purposes is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


